Citation Nr: 1124421	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a heart disability, claimed as an abnormal heart beat. 

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for an acquired psychiatric disability claimed as anxiety, depression, posttraumatic stress disorder (PTSD) and memory problems. 

9.  Entitlement to service connection for a dental condition, claimed as a benign tumor and jaw pain.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to July 1997; January 2003 to February 2006; and January 2007 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for sinusitis has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The service treatment records include diagnoses of sinusitis in relation to the Veteran's complaints of jaw pain, and there are other indications that the tumor the Veteran argues was removed was located within the maxillary sinus.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a right elbow disability, a left elbow disability, a right knee disability, a left knee disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of a chronic right hip disability 

2.  Neither the Veteran's service treatment records nor his post service medical records include a diagnosis or other evidence of a low back disability. 

3.  The Veteran did not receive any treatment for a compensable dental condition during service; the cyst in question was diagnosed and removed during a period in which he was not on active duty, and there is no evidence to suggest this disability increased in severity during the Veteran's subsequent periods of active duty. 

4.  The Veteran was noted to have a systolic murmur upon entrance into his first period of active service.  This was not made worse by service, and has not been clinically confirmed post-service.

5.  Although the Veteran was treated for complaints that included shortness of breath and chest pains during service, a cardiac workup found no evidence of any significant cardiac pathology to account for the Veteran's symptoms; there is no current diagnosis of a heart disability.  


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A chronic low back disability was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  A dental condition, claimed as a benign tumor and jaw pain, was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.306(a), 3.381 (2010).  

4.  A heart disability, claimed as an abnormal heart beat, was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in March 2008, July 2008, and October 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met as to the issues considered herein.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a right hip disability and a low back disability as a result of active service.  He argues that the back disability is the result of an injury he sustained while training in the martial arts.  The Veteran further contends that developed a benign tumor and jaw pain that required surgery.  He asserts that the heart disorder, manifested by a murmur was shown in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis or cardiovascular disease becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Right Hip Disability

The service treatment records show that the Veteran was seen for right hip pain in May 2007.  He also answered "yes" to a history of swollen or painful joints on a Report of Medical History completed in May 2007 in conjunction with his separation from service.  This report did not specify if the right hip was a swollen or painful joint.  

The post service medical records show that the Veteran's list of active problems included hip pain.  However, hip pain was not included among the assessments following the August 2007 physical examination.  

July 2008 records include an assessment of numbness to the right lower extremity.  The hip is not specifically mentioned.  August 2008 records state that nerve conduction studies and an electromyography (EMG) of the right leg were normal.  

The Veteran underwent a VA fee basis examination in December 2008.  He reported that his right hip pain had existed for two years.  It was not due to injury or trauma.  On examination, the hip showed no signs of edema, weakness, tenderness, redness, heat, subluxation, or guarding.  An X-ray study was normal.  The examiner stated that there was no diagnosis for the Veteran's right hip complaints because there was no pathology to render a diagnosis.  

The Board finds that entitlement to service connection for a right hip disability is not established.  There is no diagnosis of a current right hip disability.  

A claimant must have the disability at time of application for VA benefits and not merely have findings in service potentially indicative of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the evidence is entirely negative for a diagnosis or other clinical evidence of a chronic right hip disability either during service or after discharge from service.  The Board recognizes the Veteran's complaints of right hip pain, but "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As there is no current diagnosis of a chronic right hip disability, there is no basis for service connection.  

Low Back Disability

The service treatment records show that the Veteran complained of right sided low back pain of three days duration in March 2003.  The diagnosis was mechanical low back pain.  He also complained of low back pain in May 2007.  However, he denied all relevant history on a Report of Medical History that he completed in May 2007 just prior to his discharge from active service.  

The post service medical records include August 2007 VA treatment records that indicate the back and spine were normal with full range of motion.  

July 2008 VA treatment records contain an assessment of low back pain.  August 2008 records show that the Veteran was examined for right leg numbness, and describe the Veteran as having chronic low back pain.  However, after testing the examiner noted that the only anatomic location that could produce sensory loss in all the places reported by the Veteran was the brain.  A November 2008 magnetic resonance imaging (MRI) study of the lumbar spine was unremarkable.  

At the December 2008 VA fee basis examination, the Veteran reported having experienced low back pain for the past four years due to an injury in service.  The pain was elicited by physical activity and relieved by rest.  However, he said it did not result in incapacitation.  On physical examination of the spine, there was no radiating pain on movement, and muscle spasms were absent.  An X-ray study was normal.  The examiner found that there was no diagnosis relating to the Veteran's claimed low back disability with pain, because there was no pathology to render a diagnosis.  

December 2008 private physical therapy records show that the Veteran was in receipt of treatment for chronic low back pain.  This treatment continued until February 2009.  

As with the claim for a right hip disability, the Board finds that entitlement to service connection for a low back disability is not established because there is no current diagnosis of a low back disability.  

The Veteran was seen on a couple of occasions for low back pain during his last two periods of active service.  However, there is no post service diagnosis of a chronic back disability other than chronic low back pain.  As previously noted, pain by itself does not constitute a disability.  Medical examinations, diagnostic testing, X-ray studies and an MRI have all failed to detect a chronic low back disability.  As there is no diagnosis of a low back disability other than pain, there is no basis for a grant of service connection.  

Dental Condition, including Tumor and Jaw Pain

The service treatment records note that the Veteran underwent oral surgery in July 1993.  The purpose of the surgery was to remove the upper left wisdom tooth, #16.  

The Veteran complained of right sided tooth pain in September 1993.  The diagnosis was maxillary sinusitis.  

August 1995 records show that teeth #17 and #32 were partially erupted, and that #1 was impacted in the right maxillary sinus.  The Veteran had additional oral surgery in August 1995 to extract teeth #17 and #32.  Surgery on #1 was deferred.  

Post service medical records show that the Veteran was seen at a VA facility in August 2007.  The active problem list included a benign neoplasm of the lower jaw bone, and disturbances in tooth eruption.  He denied any acute complaints.  An examination of the ear, nose, and throat, and an oral examination were both normal.  

VA treatment records dated October 2007 show that the Veteran gave a history of what sounded like an amelobastoma versus dentigerous cyst of the right maxilla treated in 1998 at an outside hospital.  The Veteran reported residual numbness on that side.  The examination of the nose and mouth were negative for polyps, lesions, ulcerations, or masses.  

VA records from February 2008 and March 2008 show the Veteran was seen for sleep problems.  His history included a keratocyst in 1999.  An examination was negative for any current masses.  The assessment/plan stated that if there was no improvement in two weeks, the Veteran would go to the operating room for a maxillary antrostomy with biopsy and possible excision or enucleation of keratocyst.  

In September 2008, the Veteran gave a history of trauma to the right side of his face, with the development of a cyst around a tooth that was later excised.  A neurologic examination noted that there was no drooping of the facial features.  The assessment included numbness to the face, arm, leg, and groin.  

The Veteran underwent a VA fee basis dental examination in November 2008.  He gave a history of being diagnosed with a Keratin Cyst.  The report is contradictory in that in one part it states the condition existed since 1997, and in the next part it states the condition has existed since 1993.  On examination, the mandible was within normal limits.  An X-ray study of the maxilla revealed what appeared to be metal splints in both the right and left maxillary areas.  The Veteran was missing teeth #1, #16, #17, and #32.  This was noted to be elective extraction of third molars, and did not accompany loss of the masticatory surface.  There was a level scar present at the maxillary sulcus which extended from the 2nd molar on the right to the 2nd molar on the left.  The diagnosis stated that for the Veteran's claimed condition of a jaw condition with pain, the diagnosis was post-surgical removal of a Keratin cyst with residual scar and hardware related to maxillary surgery.  As for the claimed condition of benign dental tumor, there was no diagnosis because there was no pathology to render a diagnosis.  

At the December 2008 VA fee basis examination, no abnormality of the oral cavity was noted on examination.  

The Board finds that entitlement to service connection for a dental condition claimed as a benign tumor and jaw pain is not warranted.  The evidence does not show that the Veteran complained of or was seen for a tumor in service, and he does not have a dental condition for which service connection may be granted.  

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw. 38 C.F.R. § 4.150. 

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 (2010).  38 C.F.R. § 3.381.

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The Board notes that in a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Initially, the Board notes that the Veteran is seeking service connection for compensation purposes and not treatment purposes.  Therefore, the decision will be limited to service connection for compensation, although it is noted that the Veteran does not appear to meet any of the scenarios for service connection for treatment. 

In this case, the record shows that besides normal checkups, the only dental treatment received by the Veteran occurred during his first period of active duty, at which time he had his wisdom teeth removed.  This does not constitute a disability for which service connection for compensation may be established.  

The Veteran's service treatment records are completely negative for a finding of a Keratin Cyst.  The history provided by the Veteran indicates that this cyst was discovered and treated in either 1997, 1998, or 1999.  However, in each case it is clear that this treatment occurred after the Veteran's discharge from his first period of service.  

The Board has considered whether or not this condition was aggravated during the Veteran's periods of active duty from 2003 to 2006 and again in 2007.  However, the service treatment records are completely negative for any relevant complaints or treatment.  Therefore, there is no evidence that any residuals from the Veteran's cyst increased in severity beyond their natural progression during active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Board concludes that as the Veteran did not receive any treatment for a compensable dental condition during service, as the cyst in question was diagnosed and removed during a period in which the Veteran was not on active duty, and as there is no evidence to suggest this disability was aggravated during the Veteran's subsequent periods of active duty, service connection for a dental condition, claimed as a benign tumor and jaw pain, is not established.  


Heart Disability

The Veteran's service treatment records note that the Veteran was initially discovered to have a systolic murmur upon on his January 1993 entrance examination.  No murmur was heard on subsequent evaluation.  He was cleared for service.

In January 1996, the Veteran experienced an episode of shortness of breath.  He did not experience any syncope.  He also reported a history of intermittent chest pain.  The Veteran reported a family history of early myocardial infarctions.  Two electrocardiograms (EKG) conducted in January 1996 showed sinus bradycardia, and the assessment was an abnormal EKG.  

The Veteran underwent a complete cardiac work-up with a 24 hour Holter monitor in February 1996.  His underlying rhythm was sinus to sinus arrhythmia to ectopic atrial rhythm.  He also experienced tachycardia with no sudden onset or termination.  His only episode of chest discomfort came during a period of normal sinus rhythm.  The ectopic atrial rhythm was noted to be a normal variant.  The echocardiogram (EKG) also showed only normal variations.  The assessment was no evidence of any significant cardiac or pulmonary pathology to account for the Veteran's symptoms.  

The Veteran answered "yes" to a history of shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble on a Report of Medical History obtained in June 1997.  The examiner noted that the Veteran continued to have chest pain for which he had already been worked up. 

A June 1999 examination conducted for the reserves again noted the Veteran's systolic murmur.  He was qualified for duty at sea or in the field.  

Post service medical records include VA treatment records that state the Veteran's current problem list includes chest wall pain.  

A private EKG done in October 2008 was within normal limits.  

Private medical records dated November 2008 note that the Veteran underwent a 24 hour Holter monitoring.  The report included an impression of predominant sinus rhythm with episodes of sinus tachycardia, rare premature ventricular contractions (PVC) without high-grade dysrhythmias, and diary entries that did not correlate with any significant EKG changes.  

At the Veteran's December 2008 VA fee basis examination; the Veteran gave a history of angina, shortness of breath and fatigue.  There was no dizziness or syncope.  The symptoms occurred intermittently as often as twice a week, with each occurrence lasting five minutes.  The Veteran was reportedly unable to perform daily functions during his flare-ups, but also added that he was not receiving any treatment and did not have any functional impairment from this condition.  On examination, the Veteran had a normal S1 and S2.  There was no S3 or S4 regular rate and rhythm.  The Veteran did not have heaves or thrills, or murmurs or gallops.  A chest X-ray study was normal.  The examiner found that for the Veteran's claim of a heart condition, there was no diagnosis because there was no pathology to render a diagnosis.  

The Board finds that the evidence does not support entitlement to service connection for a heart disability.  

Initially, the Board notes that the Veteran was seen on many occasions during service for complaints of chest pain, and these complaints have continued after discharge.  However, his chest pains have been attributed to costochondritis, and service connection has been established for this disability.  No further discussion is required regarding chest pain as it relates to the costochondritis.  

As noted, the Veteran's entrance examination found that he had a systolic murmur.  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran's systolic heart murmur was noted on the entrance examination, he is not entitled to the presumption of soundness for this condition.  

Service connection can still be established for the systolic murmur if it was aggravated during active service.  However, there is no competent medical opinion or other evidence that this systolic murmur increased in severity beyond their natural progression during active service.  Although the Veteran underwent a cardiac work-up based on his complaints of shortness of breath and chest pain, the systolic murmur was not mentioned in the final diagnoses.  In fact, the post service medical records do not mention the murmur and the December 2008 VA fee basis examination failed to detect it.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The service treatment records do show that the Veteran was found to have other heart conditions, such as sinus bradycardia and ectopic atrial rhythm.  However, the ectopic atrial rhythm was specifically noted to be a normal variation, and the assessment at the conclusion of the cardiac evaluation conducted during service that noted the sinus bradycardia was no evidence of any significant cardiac pathology to account for the Veteran's symptoms.  

This is the same conclusion that was reached by the December 2008 examiner.  This examiner noted the Veteran's complaints and contentions, but determined that there was no pathology on which to base a diagnosis.  As previously noted, a diagnosis of a current disability is required before service connection may be established.  In this case, as the Veteran does not have a heart disability that was either incurred in or aggravated by active service, service connection may not be established.  


ORDER

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a dental condition, claimed as a benign tumor and jaw pain, is denied. 

Entitlement to service connection for a heart disability, claimed as an abnormal heart beat, is denied. 


REMAND

The Veteran's service treatment records show that he was seen for complaints of pain in both elbows and both knees.  He has continued to complain of pain after discharge.  

The December 2008 VA fee basis examination states that X-ray studies for both knees and elbows were within normal limits.  The examiner also found that no diagnoses were warranted for either elbow or knee, as there was no pathology to render a diagnosis.  

However, VA treatment records dated March 2009 include X-ray studies of both the elbows and knees that were interpreted as showing spurring in each of these joints.  The Board believes that this spurring may possibly represent a current disability, or if not, a medical basis for that explanation is needed.  Therefore, an additional examination is required in order to determine whether or not the Veteran now has a current elbow or knee disability and, if so, whether or not it is related to injuries or events during active service.  

The Board notes that the Veteran's service treatment records are completely negative for psychiatric complaints.  However, the Board further notes that the Veteran was afforded a VA fee basis psychiatric examination in December 2008.  The examiner noted that the Veteran reported several stressors during active service, and that the Veteran also attributed a feeling of depression to his physical disabilities.  At the conclusion of the examination, the diagnoses were major depressive disorder and panic disorder.  The examiner then opined that the Veteran's major depression had been aggravated beyond normal progression by his physical disabilities.  Unfortunately, most of the disabilities to which the examiner attributes this aggravation are disabilities for which service connection has not been established, including his claimed heart disability, low back pain, and other orthopedic complaints.  The list of these disabilities was provided to him by the RO, and he did not indicate whether or not the service connected disabilities alone were capable of causing this aggravation.  Moreover, the examiner did not express an opinion as to whether the Veteran's disabilities were directly incurred due to his active service.  Given the nature of the Veteran's contentions as related to both his private psychiatrist and the VA fee basis examiner, the Board believes that an additional examination is required in order to determine whether it is as likely as not that his psychiatric disability was directly incurred due to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the nature and severity of any elbow or knee disabilities.  All indicated tests and studies should be conducted, and the claims folder must be made available to the examiner for use in the study of this case.  The examiner's attention is directed to the March 2009 VA X-ray studies that reportedly show spurring in each of the elbows and knees.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a chronic disability in either of his elbows or knees?  Address why or why not the X-ray evidence of spurring represents a chronic disability. 

b) If the Veteran is found to have a chronic disability in either elbow or knee, is it as likely as not (50 percent probability or more) that this disability was incurred due to active service?

The reasons and bases for all opinions must be included.  If the examiner determines that he/she is unable to provide the requested opinions without resort to speculation, this should be noted, and any evidence that might allow him/her to express the requested opinion should be identified and, if possible, obtained.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed disability.  All indicated tests and studies should be conducted, and the claims folder must be made available to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current psychiatric disability and, if so, what is the diagnosis of this disability? 

b) If the Veteran is found to have a current psychiatric disability, is it as likely as not (50 percent probability or more) that this disability was incurred due to active service? 

c) If the Veteran is found to have a current psychiatric disability that was not incurred due to active service, is it as likely as not that the psychiatric disability has been permanently increased in severity beyond natural progression by any or all of his service connected disabilities? 

The reasons and bases for all opinions must be included.  If the examiner determines that he/she is unable to provide the requested opinions without resort to speculation, this should be noted, and any evidence that might allow him/her to express the requested opinion should be identified and, if possible, obtained.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record as to the remaining issues.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


